t c memo united_states tax_court estate of michel dunia deceased renee hawley and michel dunia jr executors and trustees petitioner v commissioner of internal revenue respondent docket no filed date paul n frimmer and martin gelfand for petitioner jack klinghoffer for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of decedent michel dunia after concessions the issue for decision is the value of a tract_of_real_property held_for_sale as a commercial site both parties presented experts who valued the property using comparable sales respondent also relies on alleged offers for the property a partnership_agreement and a partial sale which took place years after the valuation_date because the offers were not completed commercial transactions and are flawed as comparables we rely primarily on a comparable analysis to determine that the fair_market_value of the property at the valuation_date was dollar_figure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of his death michel dunia decedent was domiciled in los angeles california the executors resided in los angeles california at the time the petition was filed decedent died on date on the date of death decedent owned percent of the michel dunia trust the trust the trust owned the property at issue the victorville property which is legally described as dollar_figure net acres big_number square feet of undeveloped land located at the southwest quadrant of bear valley road and amargosa road victorville san bernardino county california after his death decedent’s children renee dunia hawley and michel dunia jr were appointed the executors of the estate and co-trustees of the trust ms hawley and mr dunia are sometimes hereinafter referred to as the trustees from to the value of commercial real_property similar to the victorville property declined as a result of economic market conditions in victorville the values bottomed out in and remained stable between and in date decedent gave a 6-month exclusive real_estate listing authorization for the victorville property to vicki donkin of grubb ellis commercial services who marketed the property with an asking price of dollar_figure per square foot at decedent’s request in date after decedent died ms hawley terminated the listing agreement that decedent had entered into with ms donkin on date the trustees signed a year exclusive listing authorization with richard hallett a real_estate broker with respect to the victorville property in date landfolio inc landfolio submitted a letter of intent loi to ms donkin to buy the victorville property for dollar_figure payable partly in cash and partly as a subordinated note under the terms of the loi the buyer would deposit dollar_figure into a 150-day escrow the deposit was fully refundable if the contingencies were not met after days on date mr hallett via ms donkin sent a counteroffer to landfolio offering to sell the victorville property for dollar_figure per square foot around date landfolio made another proposal to purchase the victorville property for dollar_figure million this offer included an initial escrow deposit of dollar_figure another dollar_figure deposit after days and the balance of the purchase_price to be paid in cash days after the opening of the escrow landfolio’s loi was communicated to ms hawley but the parties dispute whether mr hallett communicated the second proposal to ms hawley on date gvd inc a commercial real_estate development company owned by gerald dicker entered into a purchase agreement with the trustees to purchase the victorville property for dollar_figure million the purchase agreement provided for a 36-month escrow with an initial deposit of dollar_figure increased by dollar_figure every months for years the closing of the transaction was subject_to various contingencies which allowed gvd inc to cancel the agreement at any point during the month escrow period in date months after opening the escrow gvd inc canceled the sale pursuant to the terms of the contract on date the trustees signed a partnership_agreement for bear valley partners with western signature properties inc a company of which mr dicker was president referred to hereinafter as wsp wsp was the general_partner with the trustees in their capacity as trustees of the trust as the sole limited_partner the partnership was formed to serve as a joint_venture to develop the victorville property under the partnership_agreement wsp as general_partner would receive percent of the profits losses and distributions from the partnership and the trustees as limited_partner would receive percent of the profits losses and distributions from the partnership ownership of the victorville property remained in the trust and the partnership_agreement stated that portions of the victorville property would be transferred to bear valley partners as buyers were found on date bear valley partners sold dollar_figure acres big_number square feet of the victorville property to lowe’s h i w inc lowe’s for approximately dollar_figure million the sale was subject_to a holdback of a portion of the purchase_price and a reimbursement arrangement concerning improvements to be made by bear valley partners to the victorville property on date the estate filed a federal estate_tax_return the estate elected the date of death date as the valuation_date on the return the estate reported the value of the victorville property as dollar_figure million on date respondent issued a statutory_notice_of_deficiency to the estate determining a deficiency of dollar_figure respondent’s determination of the deficiency resulted from a valuation of the property at dollar_figure million the estate timely petitioned this court for review of respondent’s determination opinion section imposes a federal estate_tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states the value of the gross_estate includes the value of all property to the extent of the decedent’s interest therein on the date of death sec_2033 the term value means fair_market_value which is defined for federal estate_tax purposes as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 sec_20_2031-1 estate_tax regs the parties dispute the value of the victorville property which is includable in decedent’s gross_estate at trial the estate called b g thompson as an expert valuation witness mr thompson prepared an expert witness report as supplemented in accordance with rule respondent called robert perdue as an expert valuation witness mr perdue prepared an expert witness report as supplemented in accordance with rule in addition the estate sought testimony from mr dicker as to his opinion of the value of the victorville property while expert 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure opinions may assist in evaluating a claim we are not bound by these opinions and may reach a decision based on our own analysis of all the evidence in the record 304_us_282 94_tc_193 where experts offer conflicting estimates of fair_market_value we must weigh each estimate by analyzing the factors they used to arrive at their conclusions 38_tc_357 we may accept the opinion of an expert in its entirety or we may be selective in the use of any portion 86_tc_547 74_tc_441 mr perdue’s report concluded that the value of the victorville property was dollar_figure million dollar_figure per square foot on the valuation_date mr thompson’s report concluded that the value of the victorville property was dollar_figure million dollar_figure per square foot on the valuation_date the court_of_appeals for the ninth circuit has held that the burden of persuasion may be shifted from the taxpayer to the commissioner when the commissioner’s determination is shown to be invalid by his own expert see eg 250_f3d_696 9th cir affg in part vacating in part and remanding tcmemo_1997_461 at trial respondent’s expert placed a value of dollar_figure million on the victorville property slightly more than half of the dollar_figure million valuation stated in the statutory_notice_of_deficiency the estate did not raise the issue of the shifting of the burden at trial or on brief however it is unnecessary for us to consider the issue our decision rests on the preponderance_of_the_evidence and is unaffected by the burden_of_proof i admissibility of mr dicker’s testimony as to value at trial the estate sought to have mr dicker testify as to his opinion of the value of the victorville property on the valuation_date respondent objected to the admissibility of this testimony because mr dicker had not submitted an expert report and so was not qualified as an expert under rule f the estate argues that mr dicker as general_partner of bear valley partners is an owner of the victorville property and is qualified to testify as an expert as to value under rule of the federal rules of evidence 2fed r evid provides rule testimony by experts if scientific technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue a witness qualified as an expert by knowledge skill experience training or education may testify thereto in the form of an opinion or otherwise if the testimony is based upon sufficient facts or data the testimony is the product of reliable principles and methods and the witness has applied the principles and methods reliably to the facts of the case an owner of property is generally qualified to testify as an expert as to the property’s value under rule of the federal rules of evidence 679_f2d_431 5th cir marcus v commissioner tcmemo_1996_190 opinion testimony of a landowner is admissible without further qualification because of the presumption of special knowledge that arises out of ownership of the land lacombe v a-t-o inc supra pincite bear valley partners did not own any part of the victorville property until a portion of the property was contributed to the partnership in for the purpose of selling it to lowe’s it is implied in the principle that allows owners to testify as valuation experts that the owner must own the subject property on the valuation_date bear valley partners did not exist on the valuation_date therefore mr dicker was not an owner of the victorville property at that time by virtue of his being general_partner of bear valley partners as the estate claims in addition the estate has not shown that he was an owner of the victorville property by any other means on the valuation_date since mr dicker did not prepare an expert report he does not otherwise qualify as an expert witness under rule f we conclude that mr dicker’s opinion testimony as to the value of the property is not admissible under rule of the federal rules of evidence see eg estate of gloeckner v commissioner tcmemo_1996_148 indicating that ownership percentage on valuation_date is significant in considering testimony of owner under rule of the federal rules of evidence revd on other grounds 152_f3d_208 2d cir the estate also argues that rule of the federal rules of evidence3 permits mr dicker’s testimony as to value as a lay witness under rule of the federal rules of evidence opinion testimony by a lay witness who is not testifying as an expert is limited to those opinions or inferences which are c not based on scientific technical or other specialized knowledge within the scope of rule mr dicker’s testimony as to value is not helpful to the court unless it is based upon the specialized knowledge derived from his experience as a real_estate developer when an opinion relies on specialized knowledge the basis of that opinion must be presented to the other party in an expert report under this court’s rule f allowing mr dicker’s testimony as to value under 3fed r evid provides rule opinion testimony by lay witnesses if the witness is not testifying as an expert the witness’ testimony in the form of opinions or inferences is limited to those opinions or inferences which are a rationally based on the perception of the witness and b helpful to a clear understanding of the witness’ testimony or the determination of a fact in issue and c not based on scientific technical or other specialized knowledge within the scope of rule rule of the federal rules of evidence would be inconsistent with the spirit of our rules and the federal rules of evidence in addition mr dicker’s testimony even if deemed admissible would not persuade us to arrive at a different valuation since it is not based on comparable transactions we hold that mr dicker’s testimony as to the value of the victorville property is inadmissible ii valuation both parties’ experts analyzed similar properties that were recently sold in the proximate timeframe the characteristics of the properties were then compared to the victorville property and adjustments in value were made to the comparable properties as appropriate the experts in this case compared market conditions location size topography access frontage offsite improvements and zoning mr thompson selected the date sale of a acre parcel of primarily undeveloped land for dollar_figure per square foot the jess ranch sale as the most relevant comparable after adjustments mr thompson concluded that the jess ranch sale indicated a value of dollar_figure per square foot for the victorville property he based his final valuation primarily on this comparable analysis although he also considered the various contingent offers that were made by landfolio and the canceled sale contract between mr dicker and the trustees he did not consider these offers as comparables mr thompson stated that the most important factor in valuing the victorville property was its size in this regard his report stated that on the valuation_date far less than the entire dollar_figure acres had a reasonable expectation of near term development potential mr thompson’s final opinion was that the value of the victorville property on the valuation_date was dollar_figure million or dollar_figure per square foot mr perdue selected the date sale of dollar_figure acres of undeveloped land for dollar_figure dollar_figure9 per square foot plus the assumption of bond sec_4 as the most relevant comparable his report also considered the jess ranch sale and concluded that as adjusted it indicated a value of dollar_figure per square foot for the victorville property in addition to sales of similar properties mr perdue considered as comparables the contingent offers from landfolio and the canceled purchase agreement between mr dicker and the trustees lastly his analysis took into account the listing price for the victorville property under the listing agreement between the decedent and ms donkin the terms of the bear valley partners’ partnership_agreement and the san bernardino county assessor’s office’s assessed 4the bonds resulted from an assessment to which the property was subject payable over years the buyer’s pro_rata portion of such bonds was dollar_figure resulting in a total purchase_price of dollar_figure dollar_figure per square foot according to mr perdue’s expert report as supplemented value of the developed portion of the victorville property considering each of these factors mr perdue concluded that the victorville property’s value at the valuation_date was dollar_figure or dollar_figure per square foot after taking into account each expert’s analysis we believe that because of the large size of the victorville property the jess ranch sale is the most relevant comparable transaction no other comparable_property in either expert’s analysis was as large as the victorville property we believe the date actual sale of a portion of the victorville property to lowe’s should be given limited weight because it was a partial sale years after the valuation_date the alleged offers from landfolio for the victorville property do not represent completed transactions the parties disagree about many details concerning the validity and presentation of these offers but it is most significant that the potential buyer was not financially committed to the transaction due to the escrow agreements likewise the purchase agreement between mr dicker and the trustees did not result in a sale we do not find the terms of this contract to be indicative of value because the amount and term of the escrow allowed mr dicker to abandon the transaction with little economic_effect the existence of the partnership between wsp and the trustees also fails to provide an indication of value consequently we must now examine each factor the experts took into account in comparing the victorville property to the jess ranch property the table below describes each expert witness’s adjustments to the jess ranch sale as supplemented at trial factor mr thompson mr perdue market conditions adjusted unit price location exposure size topography access frontage offsite improvements total adjustment adjusted unit price dollar_figure -10 -35 -20 dollar_figure -3 dollar_figure -2 dollar_figure a market conditions the parties stipulated that the market for properties such as the victorville property and the jess ranch property declined from until and that values bottomed out in mr perdue adjusted comparable sales made prior to the valuation_date including the jess ranch sale downward to reflect the decreased market conditions in mr thompson adjusted each comparable sale that was made prior to date downward to reflect this market decline the parties did not show that there was a decline in market conditions between date the date of the jess ranch sale and date the valuation_date in addition the record does not show a specific point during at which values bottomed out we decline to make any adjustment to the jess ranch sale price for market conditions given the proximity of the jess ranch sale to the valuation_date b location exposure the victorville property is adjacent to interstate a major north-south freeway and bear valley road a major east- west road the jess ranch property is located about miles west of interstate also on bear valley road mr thompson applied a positive 20-percent adjustment to the jess ranch sale price and mr perdue applied a positive 30-percent adjustment to reflect jess ranch’s distance from the freeway relative to the victorville property mr perdue attributed his 30-percent adjustment to the fact that the jess ranch property being miles from the freeway would attract local rather than regional customers he also stated that the victorville property was across the street from the region’s only regional shopping center the determination of the amount of this adjustment is necessarily subjective but we find that a percent adjustment sufficiently takes into account the jess ranch property’s distance from the freeway and the disadvantages that accompany that location therefore we apply a 20-percent positive adjustment to the jess ranch sale price for location exposure c size neither expert made any adjustment for the size of the two properties the victorville property is dollar_figure acres and jess ranch was dollar_figure acres no other comparables examined by either expert except the alleged offers on the victorville property which we do not consider as comparables are nearly as large as the jess ranch property we conclude that no adjustment is necessary for size d topography both experts reported that the jess ranch property had a acre flood retention basin which caused awkward building siting and poor functional utility on the affected acres as a result mr thompson positively adjusted the jess ranch sale price by percent because he concluded that the acres represented almost percent of the jess ranch property mr perdue combined topography with access and frontage and made an aggregate positive 20-percent adjustment for those three factors he did not explain how he would have divided the 20-percent adjustment and we decline to speculate on his analysis we therefore accept mr thompson’s 5-percent positive adjustment for topography e access mr thompson made a negative adjustment of percent for access because he stated that the jess ranch property was surrounded on four sides by streets while the victorville property has streets on only two sides mr perdue made a positive 20-percent adjustment for topography access and frontage he stated that the jess ranch property was inferior to the victorville property in access because it wa sec_5 miles from the freeway in addition he stated that two of the streets surrounding the jess ranch property were minor residential streets we believe that mr perdue’s positive adjustment for access because of the victorville property’s proximity to the freeway was appropriately factored into our 20-percent positive adjustment for location and to make another adjustment here would be double-counting we disagree with mr thompson that the additional streets serving the jess ranch property add more value however the estate has demonstrated that the shape and lack of street access on two sides of the victorville property decreases accessibility to some parts of the acreage and will limit development on those parts therefore we adjust mr thompson’s negative 10-percent adjustment for access to negative percent f frontage both experts agreed in their reports that the jess ranch property and the victorville property had similar frontage mr thompson did not make an adjustment for frontage mr perdue as we explained above made a positive 20-percent adjustment for topography access and frontage combined but stated in his report that the jess ranch property and the victorville property had similar frontage we make no adjustment for frontage g offsite improvements both experts agreed that the victorville property needed extensive offsite improvements in order to be developed these included the widening of exterior and interior streets the relocation of overhead electrical lines to underground and the installation of water lines sewer lines telephone lines and traffic signals the jess ranch property according to mr thompson had underground water sewer and electrical on its entire frontage which was approximately the same size as the victorville property frontage at the time of its sale he stated that it had also received widening of interior streets signals walks curbs gutters etc prior to its sale he applied a downward adjustment of percent to the jess ranch sale price mr perdue stated that the jess ranch property was left as raw land at its sale date and needed the same improvements that the victorville property needed however he admitted that the jess ranch property did have some curbs gutters sidewalks and a traffic signal and some of the road was done he made a negative adjustment of percent for offsite improvements neither expert provided a clear explanation of the amounts of their final adjustments for offsite improvements mr thompson explained that he believed that the jess ranch property required percent less improvement than the victorville property mr perdue claimed that he based his adjustment on a conversation he had with the seller of the jess ranch property from this conversation he speculated that the only improvements that had been made were to service a target store that was adjacent to but not actually a part of the jess ranch property the jess ranch development plan allocated dollar_figure acres or 5mr thompson split utilities out from offsite improvements he made a negative 25-percent adjustment for offsite improvements and a negative 10-percent adjustment for utilities because we believe the term offsite improvements sufficiently encompasses utilities we do not separate the two percent of the site for support of the target store because we believe that the improvements made to the jess ranch property significantly added to its value but also left much of the site to be improved we apply a negative adjustment of percent to the jess ranch sale price h zoning mr perdue testified that acres of the jess ranch property were intended to be used as residential property at the time of its sale but are now planned for use as a multiscreen cineplex he made a 5-percent upward adjustment for the residential use mr thompson disputes mr perdue’s conclusion and states that the jess ranch development plan indicates that the acres in question were zoned neighborhood commercial we do not think intended residential use warrants a 5-percent adjustment mr perdue did not show that zoning restrictions limited the acres to residential use therefore we make no adjustment for zoning in summary we conclude that the net total adjustment to the jess ranch sale price based on our comparison of the jess ranch sale to the victorville property should be negative percent the adjustment results in a unit price of dollar_figure per square foot or dollar_figure i the lowe’s sale on date bear valley partners sold dollar_figure acres of the victorville property to lowe’s for a stated purchase_price of dollar_figure million the sale agreement provided that bear valley partners would be obligated to reimburse lowe’s for up to dollar_figure of development costs mr dicker testified that approximately dollar_figure to dollar_figure million was spent by bear valley partners to improve the victorville property as part of the sale to lowe’s this was spent to build a storm drain widen an exterior road and install traffic signals most of these improvements benefited the entire victorville property not just the portion sold to lowe’s on the basis of these figures we can estimate that bear valley partners received net of development costs approximately dollar_figure million for the lowe’s property under the partnership_agreement the trustees presumably received only percent of this amount or approximately dollar_figure for the most marketable tract in the dollar_figure acres of the victorville property we give this transaction limited weight because it occurred years after the valuation_date we conclude that it is consistent with our conclusion that the victorville property as a whole was worth no more than dollar_figure on the valuation_date iii conclusion because we find that the jess ranch sale provides a relevant comparable to the victorville property we have focused primarily on the characteristics of the sale of that parcel of land for our analysis based on this comparable sale we conclude that the value of the victorville property on the valuation_date was dollar_figure or dollar_figure per square foot to reflect the foregoing and concessions of the parties decision will be entered under rule
